UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GE CHUN WEN, on behalf of himself and others
similarly situated
                                                                           OPINION AND ORDER
                                   Plaintiffs,
                                                                            15 Civ. 10186 (ER) (DCF)
                 – against –

HAIR PARTY 24 HOURS INC., d/b/a HAIR &
SPA PARTY 24 HOURS; HAIR 24 HOURS, INC.,
d/b/a/ HAIR & SPA PARTY 24 HOURS; JIHEE
SPROCH KIM, a/k/a JENNY KIM; AND JOHN
DOE,


                                   Defendants.


Ramos, D.J.:

           Plaintiff Ge Chun Wen has brought this action alleging violations of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and New York Labor Law (“NYLL”), §§

190, et. seq., and 650, et seq. Following Defendants’ default, the Court referred this matter to the

Honorable Magistrate Judge Debra C. Freeman for a damages inquest. Before the Court is Judge

Freeman’s Report and Recommendation (“Report” or “R&R”), recommending that judgment be

entered against Defendants and setting forth the basis for damages, attorneys’ fees and costs.

Doc. 78. For the reasons stated herein, the Court ADOPTS the R&R in full and directs the entry

of judgment as recommended.

      I.       Background

           Plaintiff first filed his complaint on January 10, 2016, and re-filed it due to a filing error

on January 11, 2016. Docs. 1, 4. Plaintiff later filed an amended complaint on November 18,

2016. Doc. 18. This amended complaint alleged, inter alia, that Plaintiff was paid at a sub-
minimum wage rate, that he was owed overtime and “spread of hours” wages, and that

Defendants did not provide wage notices or wage statements, as required by NYLL. See

generally id. After Defendants failed to appear, Plaintiff filed a motion for default judgment on

January 3, 2019. Doc. 32. This was denied without prejudice on September 18, 2019. Doc. 37.

The Court granted a subsequent default motion on December 6, 2019. Doc. 45. The Court

referred the case to Judge Freeman for an inquest into damages and attorneys’ fees and costs on

the same day. Doc. 46.

           Judge Freeman issued the R&R on May 17, 2021. Doc. 78. The Report and

Recommendation included notice to the parties that any objections must be filed within fourteen

days. Id. at 51–52. No objection has been filed. The parties have therefore waived their right to

object to the R&R. See Dow Jones & Co., Inc. v. Real-Time Analysis & News, Ltd., No. 14 Civ.

131 (JMF), 2014 WL 5002092, at *1 (S.D.N.Y. Oct. 7, 2014) (citing Frank v. Johnson, 968 F.2d

298, 300 (2d Cir. 1992); Caidor v. Onondaga Cnty, 517 F.3d 601, 604 (2d Cir. 2008)).

     II.      Standard of Review

           A district court reviewing a magistrate judge’s report and recommendation “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). Parties may raise “specific,” “written” objections to the

report and recommendation “[w]ithin fourteen days after being served with a copy.” Id.; Fed. R.

Civ. P. 72(b)(2). A district court reviews de novo those portions of the report and

recommendation to which timely and specific objections are made. 28 U.S.C. § 636(b)(1)(C);

see also United States v. Male Juvenile (95 Cr 1074), 121 F.3d 34, 38 (2d Cir. 1997). The

district court may adopt those parts of the report and recommendation to which no party has



                                                  2
timely objected, provided no clear error is apparent from the face of the record. Lewis v. Zon,

573 F. Supp. 2d 804, 811 (S.D.N.Y. 2008).

III.      The Report and Recommendation

          No party has objected to the R&R. The Court has reviewed Judge Freeman’s thorough

and well-reasoned Report and finds no error, clear or otherwise.

        IV.    Conclusion

          The Court therefore ADOPTS Freeman’s R&R, Doc. 78, in its entirety. In addition, the

parties’ failure to file written objections precludes appellate review of this decision. PSG Poker,

LLC v. DeRosa-Grund, No. 06 Civ. 1104 (DLC), 2008 WL 3852051, at *3 (S.D.N.Y. Aug. 15,

2008) (citing United States v. Male Juvenile, 121 F.3d at 38).

          Pursuant to the R&R, the Clerk of Court is respectfully directed to enter judgment against

Defendants, jointly and severally in the following amounts:

       1. $190,005.00 in unpaid overtime wages;

       2. $190,005.00 in liquidated damages;

       3. Prejudgment interest on the unpaid wages set out in paragraph 1, above, in the amount of:

              a. $116,938.97 up to February 11, 2021, plus

              b. Additional prejudgment interest to be calculated by the Clerk of Court, at a rate of

                  nine percent per annum, from February 11, 2021 through the date of final

                  judgment;

       4. $10,000 in statutory damages for failure to provide wage statements and wage notices;

       5. $13,594.05 in attorneys’ fees; and

       6. $400.00 in costs.

          The Clerk of Court is further directed to close this case.

                                                    3
         Plaintiff’s counsel is instructed to serve a copy of this Order on Defendants by means

reasonably calculated to reach them, and to file proof of such service on the Docket of this

action, no later than July 9, 2021.


It is SO ORDERED.

Dated:     July 2, 2021
           New York, New York

                                                             _______________________
                                                              Edgardo Ramos, U.S.D.J.




                                                 4
